          Case 1:21-cv-00402-LY Document 1 Filed 05/06/21 Page 1 of 5




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                                AUSTIN DIVISION

CRISTA MITCHELL, CRISTA                        '
MITCHELL IANF MICHAEL                          '
MITCHELL, AND CRISTA                           §
MITCHELL IANF BRYAN MITCHELL                   '
                                               '
VS.                                            '             CIVIL ACTION NO. 1:21-cv-402
                                               '
LEESER TX, INC. AND ALAN                       '
CONSTANTINE COUPLAND                           '

                        DEFENDANTS’ NOTICE OF REMOVAL

1.    COME NOW Defendants Leeser Tx, Inc. and Alan Constantine Coupland and

      pursuant to 28 U.S.C. §§ 1332, 1441(b) and 1446(a), file this their Notice of Removal

      with respect to the above matter as follows:

                       I.      COMMENCEMENT AND SERVICE

2.    On March 25, 2021, a suit was commenced against Defendant Leeser Tx, Inc. in the 428th

      District Court of Hays County, Texas entitled Crista Mitchell, Crista Mitchell I/A/N/F

      Michael Mitchell, and Crista Mitchell I/A/N/F Bryan Mitchell v. Leeser Tx, Inc. and Alan

      Constantine Coupland, Cause No. 21-0701. Exhibit 1. This suit arises out of a motor

      vehicle collision that occurred on December 4, 2019 on Hays County, Texas. Id.

3.    Service of process was made upon Defendants on April 7, 2021. See Exhibits 2 & 3.

4.    Defendants timely filed an answer in state court on May 3, 2021. See Exhibits 4 & 5.

5.    This Notice of Removal is filed within thirty days of the receipt of service of process and

      is timely filed under 28 U.S.C. § 1446(b). This Notice of Removal is also filed within

      one year of the commencement of this action and is thus timely pursuant to 28 U.S.C. §

      1446(c).



                                                                                                    1
          Case 1:21-cv-00402-LY Document 1 Filed 05/06/21 Page 2 of 5




                          II.     DIVERSITY OF CITIZENSHIP

6.    This United States District Court has jurisdiction over this dispute pursuant to 28 U.S.C.

      §1332(a)(1) and (c) because it is between citizens of different states, and the claims

      asserted by Plaintiff involve an amount in controversy in excess of $75,000.00, exclusive

      of interest and costs. See Exhibit 1 ¶¶ 2-4 and 21. As such, this Court has original

      jurisdiction over this action pursuant to 28 U.S.C. §1332(a)(1) and (c). Therefore,

      removal is proper. See 28 U.S.C. §1441(a).

7.    Plaintiff, at the time this action was commenced was a citizen of Bowie County, State of

      Texas. See Exhibit 1 ¶ 2.

8.    Defendant Leeser Tx, Inc. is a foreign corporation with its principal place of business in

      the State of Missouri. See Exhibit 1 ¶ 3.

9.    Defendant Alan Constantine Coupland is a resident of the State of Missouri.

10.   Defendants are citizens of the State of Missouri and are not citizens of the State of Texas,

      wherein this action was brought. See Exhibit 1 ¶ 4.

11.   Accordingly, complete diversity of citizenship between Plaintiff and Defendants existed at

      the time Plaintiff filed its Original Petition and it also exists as of the date of this Notice of

      Removal.

                           III.    AMOUNT IN CONTROVERSY

12.   Under established federal law, a case may be removed unless it "appear[s] to a legal

      certainty that the claim is really for less than the jurisdictional amount." Marcel v. Pool

      Co., 5 F.3d 81 (5th Cir. 1993) (citing St. Paul Met-clay Indemnity Co. v. Red Cab Co.,

      303 U.S. 282 (1938)); Williams v. State Farm Mutual Automobile Ins. Co., 931 F. Supp.

      469 (S.D. Tex. 1995); Johnson v. Dillard Dept. Stores, Inc., 836 F. Supp. 390 (N.D. Tex.



                                                                                                      2
          Case 1:21-cv-00402-LY Document 1 Filed 05/06/21 Page 3 of 5




      1993). In assessing whether removal is proper, the Court must first determine whether it

      is facially apparent that the amount in controversy exceeds $75,000.00. Allen v. R & H

      Oil & Gas Co., 63 F.3d 1326 (5th Cir. 1995); HWJ, Inc. v. Burlington Ins. Co., 926 F.

      Supp. 593 (E.D. Tex. 1996). The sum demanded in good faith in the initial pleading shall

      be deemed to be the amount in controversy. 28 U.S.C. §1446(c)(2); S.WS. Erectors, Inc.

      v. Infax, Inc., 72 F.3d 489, 492 (5th Cir. 1996).

13.   This matter became removable immediately when Plaintiffs filed their Original Petition

      seeking “monetary relief over One Million And 00/100 Dollars ($1,000,000.00)...” (See Ex.

      1 at ¶ 21.)

                                         IV.     VENUE

14.   Venue lies in the Western District of Texas, Austin Division, pursuant to 28 U.S.C. §§

      1441(a) and 1446(a) because Plaintiff filed its state court action in this judicial district and

      division. (See Ex. 1.)

                               V.     CONSENT TO REMOVAL

12.   Both Defendants named and served join in this Notice of Removal through their

      undersigned counsel.

                                        VI.     NOTICE

13.   Defendants shall give notice of its filing of this Notice of Removal to all parties of record

      pursuant to 28 U.S.C. § 1446(d). Defendants shall also file with the clerk of the state court,

      and shall serve upon Plaintiff’s counsel, a notice of the filing of this Notice of Removal.

                          VII.      STATE COURT PLEADINGS

14.   Copies of all state court pleadings and orders are attached to this Notice of Removal.




                                                                                                    3
               Case 1:21-cv-00402-LY Document 1 Filed 05/06/21 Page 4 of 5




                            VIII. EXHIBITS TO NOTICE OF REMOVAL

15.        The following documents are attached to this Notice:

 Exhibit                                  Document Name                                 Filing Date
      1.       Plaintiff’s Original Complaint and Application for Temporary             3/25/2021
               Restraining Order
      2.       Request for Process Alan C Coupland                                      3/25/2021
      3.       Request for Process Thomas M Van Nostrand                                3/25/2021
      4.       Citation - Alan Coupland - Return of Service                             4/14/2021
      5.       Citation - Leeser Tx Inc. - Return of Service                            4/14/2021
      6.       Defendant Alan Coupland’s Original Answer                                4/21/2021
      7.       Defendant Leeser Tx, Inc.’s Original Answer and Jury Demand              5/3/2021
      8.       State Court Docket Sheet                                                 3/25/2021


                                       IX.    CONCLUSION

16.        WHEREFORE, Defendants Leeser Tx, Inc. and Alan Constantine Coupland,

           respectfully request that this action now pending against it in the 248th Judicial District

           Court, Hays County, Texas, be removed to this Honorable Court for trial and determination

           of all issues.

           DATED this 6th day of May, 2021.

                                                Respectfully submitted,

                                                BROTHERS, ALVARADO, PIAZZA & COZORT, P.C.

                                                By: /s/ Matthew R. Maddox
                                                        Matthew R. Maddox
                                                        Federal I.D. No. 1118331
                                                        State Bar No. 24060206
                                                        mmaddox@brothers-law.com
                                                        10333 Richmond Ave., Suite 900
                                                        Houston, Texas 77042
                                                        Tel: (713) 337-0750
                                                        Fax: (713) 337-0760

                                                Attorneys for Defendants Leeser Tx, Inc. and Alan
                                                Constantine Coupland



                                                                                                      4
          Case 1:21-cv-00402-LY Document 1 Filed 05/06/21 Page 5 of 5




                              CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing instrument was served upon the
following counsel of record electronically on this the 6th day of May, 2021.

         VIA E-SERVICE
         Robert Rodery
         LAW OFFICES OF THOMAS J. HENRY, PLLC
         5711 University Heights Blvd, Suite 101
         San Antonio, TX 78249

                                          BROTHERS, ALVARADO, PIAZZA & COZORT, P.C.


                                          By: /s/ Matthew R. Maddox
                                              Matthew R. Maddox




                                                                                           5
